Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 8 December 1804
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson



My dear Mrs Adams
Quincy December 8th 1804

I received yesterday your Letter of Novbr 27th. and was rejoiced to learn that you and the Children were well. I was just contemplating writing a Letter to my son to chide him for not writing to inform me, how George was grown, and improved, what he said when he saw his pappa again, and how mister John came on, whether he is as grave as his Brother George was how Master Georges socks fitted him, and whether Mamma let him wear them. Sundry of these domestic matters interesting only to those who are Mammas, and Grandmamas—also whether Capt Brackets Vessel had arrived safe with the cloaths cheese &c and a small Box containing some current jelly. I am glad to learn from you that George goes to School. Mrs Judge Cushing when she arrives has two pr more Socks which I could not get finishd soon enough to send by mr. Adams.
I regret to hear that my dear Sons health is not good. he lost his flesh so the last winter that he did not recover it through the Summer I do not think that he took sufficient excercise. his pen and Books engrossed almost his whole time I wish you would not let him go to Congress without a craker in his pocket the space between Breakfast and dinner is so long, that his Stomack gets filld with flatulencies, and his food when he takes it neither dijests or nourishes him. this and too great an anxiety of mind wears upon his constitution, and impairs his health. the first may be remedied by taking a dry bisquit and a Glass of wine—the latter I fear is constitutional and habitual—he must strive however to get the better of that, which he can neither prevent, by his anxiety or remove by his assiduity. all who know him, know him for a man of strickt honour and integrity, candid and liberal towards those who differ from him in opinion, where their views are honest. I can readily assent to your well drawn portrait, but there is one thing in which we must also unite, that of prevailing upon him to pay more attention to his personal appearance upon this Subject I have labourd to convince him of its necessity even as it conduces to his usefullness in Society, and as the writer in the port folio calling himself a British Spy, observes with respect to mr. Parsons, “that whilst the sublimity of his genius intitles him to admiration, the cut of his coat, the strangeness of his wig, or the coulour of his neckcloth; are the subjects of reprehension.” It is in vain to talk of being above these little decorums—if we Live in the world and mean to serve ourselves and it, we must conform to its customs, its habits and in some measure to its fashions.
My health I thank God is much mended. I have regained my appetite, and in some measure my Strength. my flesh, it will be long before I remit if ever. it went of like the snow under a hot sun. My decline was so rapid that I had very little expectation of living more than a few months—the day before my son left Quincy, my spirits were so deprest with the Idea that I should never see him again, that I sufferd an anguish which I kept to myself, and strove to appear cheerfull, that I might not embitter his journey with painfull reflections—the next day after he left me I was confind to my Chamber; & for six weeks growing daily weaker, & more feeble. Since then, the complaint I labourd under has gradually subsided, and I have gained strength, and spirits—I hope my Health may be confirmd, and that I may yet be permitted to welcome you both with your little ones at Quincy the next Spring. How is your good Mother and your Sisters? tender them my regards. let me hear frequently from you & yours. Louissa requests me to present her regards, and thanks for your kind remembrance of her. Thomas must answer for himself, he has not been well the last fortnight.
Affectionatly yours,
Abigail Adams